Citation Nr: 0023929	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits, exclusive 
of VA service-connected health-care and related benefits 
eligibility under Chapter 17, Title 38, United States Code.  

2.  Entitlement to service connection for post-traumatic 
stress disorder, for purposes of VA service-connected health-
care and related benefits under Chapter 17, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from July 1968 to November 1969.  
He received an other-than-honorable discharge from service.  
Appellant's applications for an upgrade of his service 
discharge were denied by the Navy Discharge Review Board and 
the Board for Correction of Naval Records.  After lengthy 
judicial review proceedings, in a March 1996 decision, the 
United States Court of Appeals for the 8th Circuit ultimately 
upheld the Board for Correction of Naval Records decision not 
to upgrade appellant's service discharge.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1995 administrative decision by the Wichita, Kansas, 
Regional Office, which determined that appellant's service 
period was dishonorable and constituted a bar to receipt of 
VA benefits, exclusive of eligibility for VA service-
connected health-care and related benefits under Chapter 17, 
Title 38, United States Code.  That June 1995 administrative 
decision additionally determined that he was eligible for VA 
service-connected health-care and related benefits under 
Chapter 17, Title 38, United States Code.  In February 1997, 
the Board remanded the case to the Wichita, Kansas, Regional 
Office, for additional evidentiary development.  Jurisdiction 
over the case was subsequently transferred to the No. Little 
Rock, Arkansas, Regional Office (RO).  Appellant subsequently 
appealed an August 1998 rating decision, which denied service 
connection for post-traumatic stress disorder, for purposes 
of VA service-connected health-care and related benefits 
under Chapter 17, Title 38, United States Code.  


REMAND

In a March 1996 written statement, appellant's then 
representative (an attorney) requested that an RO hearing be 
held.  Although appellant and his then representative were 
thereafter notified that an RO hearing was scheduled for 
August 1996, appellant failed to report for that hearing.  In 
September 1998, appellant informed the RO by written 
statement that said attorney was no longer his 
representative; appellant executed a power of appointment 
form, appointing as his representative, the service 
organization currently listed on the title page of this 
remand herein; and that service organization representative 
informed the RO by written statement that appellant desired a 
hearing before the Board in Washington, D.C.  

In June 2000, the Board's administrative staff sent appellant 
and his service organization representative a letter, 
notifying them that a hearing before the Board in Washington, 
D.C., had been scheduled for September 2000.  However, in 
August 2000, the Board's administrative staff received a 
telephone call from appellant and a fax transmittal sheet, 
wherein he requested that his upcoming September 2000 hearing 
before the Board be held by videoconferencing (i.e., a 
videoconference "Travel Board hearing"), rather than an in-
person hearing in Washington, D.C.  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(1999)), the Board is herein remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  
As this is a procedural due process remand, a well-grounded 
determination is not required at this time on said appellate 
claims.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a video-conference 
Travel Board hearing, and provide 
appellant and his representative notice 
thereof.  If he desires to withdraw the 
request for such hearing prior to the 
time it is conducted, he may do so in 
writing by contacting the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



